I would like, on behalf of
my delegation, to join previous speakers in
congratulating you, Sir, on your election to the
presidency of the General Assembly at this session. At
the same time, I would like to extend our compliments
to your predecessor, Mr. Julian Hunte, as well as to the
Secretary-General, for a job well done.
If there has been one consistent and predictable
area of convergence in our debates during General
Assembly sessions of the past, as well as during the
current session, it is the compelling need for a peaceful
and stable world - a world where humankind lives in
harmony, mutual tolerance and respect for the
collective benefit. For if we have peace and stability at
the national, regional and international levels,
humankind will be able to concentrate on the real
issues of the development of this, our only world.
Never before has our world been so insecure or
faced such enormous challenges. Sadly, this insecurity
results from manís inhumanity and his insensitivity to
human life. Yet it is also through man's efforts that the
effects of such challenges can and must be mitigated
or - better still - defeated.
It is common knowledge that the root cause of the
world's insecurity today is international terrorism and
armed conflict. Terrorist actions continue to haunt and
to shock us. The recent murder of innocent, young,
defenceless school children in Beslan, Russia; the
bombings in Indonesia; and daily killings in Iraq,
Palestine and Israel, are simply too ghastly to
countenance. Equally, the recent massacres of men,
women and children in refugee camps in the
Democratic Republic of the Congo, Burundi and the
Sudan are not only dastardly in the extreme, but stand
in stark contrast to everything that modern civilization,
humanity and morality espouse.
Our world will continue to be insecure for as long
as terrorists continue to be harboured and financed by
some States Members of the United Nations. We must
recognize that none of us is immune from terrorism.
But a more honest and practical solution would be for
all States Members of the United Nations to commit
themselves not to harbour or finance terrorists and their
organizations. In that way, terrorists would have no
safe haven, thus rendering it possible to chase them
from pillar to post until terrorist organizations are
eliminated from our world.
We submit that yet another, equally pragmatic,
solution may be found in the answer to the question:
what is it that drives an inherently good human being
to commit such inhuman and senseless acts of State
terrorism, organizational terrorism or individual
terrorism? In short, we must confront the causes of
terrorism, honestly and without malice to anybody.
Lesotho is deeply concerned by the fact that
armed conflicts continue to cause suffering and hinder
economic growth in Africa and elsewhere. However,
we commend the United Nations for all its efforts
aimed at the elimination of human suffering in armed
conflict situations. When, in July 2003, the Assembly
adopted its historic resolution 57/337, on the
prevention of armed conflict, it recognized that
multilateral cooperation, under the auspices of the
United Nations, could be an effective means to prevent
armed conflict and to address its root causes.
Furthermore, it acknowledged the responsibility of the
United Nations to stand up to the challenge of
preventing, rather than just responding to, conflict.
I should like to take this opportunity to express
my delegationís appreciation to the Secretary-General,
for the comprehensive report to be presented at this
session on the implementation of that important
resolution.
For years now, the situation in Somalia has posed a
threat to international peace and security. The swearing-
in of Somalia's transitional parliament on 22 August
2004, in Nairobi, Kenya, paves the way for genuine
recovery for Somalia. In that regard, my delegation
compliments the Government of Kenya, the Inter-
Governmental Authority on Development, the African
Union and all other stakeholders for their efforts to
bring about normalcy in Somalia. We must not allow
the momentum to decrease, or the process to be
derailed by those who seek to fuel hatred, division and
the killing of the people of Somalia, including as a
result of the smuggling of arms, which takes place
despite the arms embargo.
The humanitarian and security crises engulfing
the Darfur region in the Sudan are a cause for serious
concern to all of us. A lot has been said about that
12

grave situation, but not much has been done to contain
the humanitarian and political crises.
However, my delegation is hopeful that words
will finally translate into action. We had hoped that,
with the help of the African Union mediators, the
representatives of the Government of the Sudan and the
two rebel groups - the Sudan Liberation Army (SLA)
and the Justice and Equality Movement (JEM) - could
be persuaded to sign and respect the protocol on
security. We reiterate our call to all concerned parties
to enter into negotiations. We wish to remind the
Government of the Sudan that it is its primary
responsibility, first and foremost, to protect the civilian
life of its nationals.
The Great Lakes region remains politically
volatile. This situation has been exacerbated by the
recent massacre of refugees from the Democratic
Republic of the Congo at the Gatumba refugee camp in
western Burundi. We hope that the fact that the Forces
for National Liberation (FNL) have claimed
responsibility for the killings would make
investigations easier.
The peace process in the Democratic Republic of
the Congo remains elusive, at a time when we had
thought that the gains that had been made from the
Congolese dialogue, in South Africa, could be
consolidated. We reiterate the call by the Secretary-
General, Mr. Kofi Annan, for renewed commitment by
the Transitional Government in the Democratic
Republic of the Congo, the Security Council and the
international community to work in full partnership to
see the transitional process through to elections
scheduled for 2005.
It is worth mentioning that, at the regional level,
the Southern African Development Community
(SADC) heads of State or Government, at their recent
summit in Mauritius, mandated the SADC Organ on
Politics, Defence and Security Cooperation actively to
remain seized of the situation in the Democratic
Republic of the Congo.
My delegation has never condoned the killings of
Israelis by the Palestinians or of Palestinians by the
Israelis. We have always considered the root causes of
the problem in the Middle East, which is the illegal
occupation of Palestinian lands by Israel. That problem
has been exacerbated by the construction by Israel of a
separation wall in the occupied Palestinian territory.
The International Court of Justice, the principal
judicial organ of the United Nations, on 9 July 2004
rendered its advisory opinion that such construction
was contrary to international law. We therefore appeal
to Israel to implement the important resolution adopted
by the General Assembly in view of the Courtís
advisory opinion. Moreover, it is our submission that,
unless and until the issue of the inalienable rights of
the Palestinian people is addressed vigorously, urgently
and truthfully, peace and security will remain elusive
in the Middle East.
We should perhaps recall that, four years ago, we
gathered in this very Hall with hope for, and
anticipation of, a better life for all humankind in the
twenty-first century, as we adopted the Millennium
Declaration and the Millennium Development Goals.
We set time-bound and measurable goals for
combating, inter alia, poverty, hunger, disease, the
spread of HIV and AIDS, illiteracy, environmental
degradation and discrimination against women.
Needless to say, we are today, as we were then,
committed to the achievement of those goals.
However, we did not anticipate that, as we
approach the comprehensive review in 2005, the
HIV/AIDS pandemic would have become the greatest
threat to life itself, particularly in sub-Saharan Africa.
Undoubtedly, the HIV/AIDS pandemic threatens to
render futile and irrelevant all our efforts at the
betterment of humankind, including the attainment of
the Millennium Development Goals.
As early as the year 2000, Lesotho had declared
HIV/AIDS a national disaster, and various measures
were being taken at the national level to control and
manage the pandemic. We have not been alone in that
fight, fortunately. It is in that spirit that we wish to
recognize and appreciate the dedication of Mr. Stephen
Lewis, Special Envoy of the Secretary-General for
HIV/AIDS in Africa, and of Mr. James Morris, Special
Envoy for Humanitarian Needs in Southern Africa.
Through his advocacy, Mr. Lewis has helped
Lesotho start a robust programme of antiretroviral
treatment, while Mr. Morrisís initiatives have ensured
food supply for vulnerable and orphaned children.
Interventions of this nature give credence to the lofty
declarations adopted at various international summits
on the HIV/AIDS pandemic, as they complement and
strengthen our own initiatives and limited resources.
My delegation reiterates the call for increased
support for the New Partnership for Africaís
13

Development (NEPAD), the framework for achieving
the Millennium Development Goals in Africa. It is yet
another mechanism that will enable African countries
to fight the HIV/AIDS pandemic, to eradicate poverty
and to reduce the high unemployment rate.
In the same context, the Millennium Challenge
Account is indeed a worthy and commendable
initiative by the Government of the United States of
America to launch the least developed countries on the
road to sound and sustainable development.
The prevailing situations in Western Sahara and
in Cuba continue to be of major concern. My de1egation
will ó because it must ó repeat the statement we have
made on many previous occasions: that the people of
Western Sahara have suffered long enough. We have
therefore noted with appreciation the latest
reaffirmation by the Security Council of its support for
the 1991 settlement plan, allowing the nations of
Western Sahara to determine the future of the disputed
territory in a referendum. We hope that the referendum
will be held soon, and urge that this be the case.
By the same token, the unilateral economic
embargo against Cuba is causing untold misery to the
people of that country. My delegation believes that,
when two countries are at war with each other, or when
a country has been condemned by the international
community for gross misconduct, an economic
embargo could be justifiable. However, we are not
aware that any war has been declared against Cuba, or
that the Government of Cuba has compromised or
broken international law. We therefore remain in the
dark as to what might justify the victimization of
millions of Cubans by the unilateral economic
blockade, for we contend that it is the sovereign,
democratic and, indeed, sacred right of the people of
Cuba to determine the system of Government most
appropriate for their country. Accordingly, we urge that
normalcy be restored to Cuba through the removal of
the economic blockade.
The coming into operation of the International
Criminal Court signifies, in our view, an end to
impunity. We are elated that there now exists an
international body that can take over when national
courts are unable or unwilling to try perpetrators of the
most egregious violations of human rights. We would
indeed live in a safer world if State parties to the Rome
Statute of the International Criminal Court adhered to
it, and if the Court attained universal jurisdiction. My
delegation encourages States that have not yet ratified
the Statute to do so as a matter of urgency ó indeed,
as a matter of common sense.
We are pleased to note that the ICC has
commenced investigations in the Democratic Republic
of the Congo and Uganda. We congratulate both these
sister countries for their cooperation with the ICC.
In order for the United Nations family to address
todayís challenges effectively, the Organization must
be reformed, with the Security Council being the
central focus of that effort. The Security Council must
reflect the reality of the international community in the
twenty-first century. That must be done against the
background of multilateralism, upon which international
peace and security is premised. In that regard, allow me
to congratulate His Excellency Mr. Julian Hunte,
President of the General Assembly at its fifty-eighth
session, for the hard work and commitment he
displayed as the Chair of the Open-ended Working
Group on the Reform of the Security Council.
In conclusion, let me reiterate that it is only
through solidarity, unity of purpose and honesty among
us Member States that the United Nations will defeat in
our time the greatest challenges ever to face
humankind. Otherwise, as Secretary-General Kofi
Annan stressed in his opening statement, history will
indeed judge us harshly.